Jenkins, P. J.
Where an administrator claims compensation for extraordinary services, the burden is upon him to show the nature, character, extent, and value of such services. Clements v. Fletcher, 161 Ga. 21 (3 b), 46 (129 S. E. 846). In the instant case, in which a verdict was rendered in favor of an administratrix by a jury in the superior court on appeal from the court of ordinary, certain of thg *414extraordinary services enumerated by the administratrix in her testimony, such as her efforts in resisting a caveat to her appointment as permanent administratrix (Fields v. Case, 137 Ga. 147 (2), 72 S. E. 899), and services in connection with collecting certain rents from real estate belonging to the decedent (Hoyt v. Ware, 156 Ga. 98, 118 S. E. 734), could not properly be considered by the jury in the exercise of its discretion, in determining what services recounted by her authorized the payment of extra compensation. With respect to the other extraordinary services mentioned, the evidence in each case altogether fails to show the value, and in some cases fails to show their extent and nature, and under the ruling in the Clements case, supra, the jury having had no evidence which could form the basis for a verdict in the amount rendered, the yerdict as rendered tinder the inadequate evidence submitted must be set aside, but without holding that the administratrix was without right to compensation for extraordinary services in the event that the nature, character, extent, and value of such services should be properly established.
Decided July 13, 1928.
Laiuson & Ware, for plaintiff in error. H. E. Coates, contra.

Judgment reversed.


Stephens and Bell, JJ., concur.